       Case: 1:18-cv-02579-CAB Doc #: 1 Filed: 11/08/18 1 of 14. PageID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

ALICIA TOKMENKO                                      )             CASE NO. 1:18-cv-2579
9072 Avon Belden Road                                )
North Ridgeville, Ohio 44039                         )             JUDGE:
                                                     )
              Plaintiff,                             )
                                                     )
                       v.                            )             COMPLAINT FOR
                                                     )             INJUNCTIVE RELIEF AND
THE METROHEALTH SYSTEM                               )             DAMAGES
2500 MetroHealth Drive                               )
Cleveland, Ohio 44109                                )             (Jury Demand Endorsed
                                                     )             Hereon)
              Defendant.                             )


       Plaintiff, Alicia Tokmenko, by and through undersigned counsel, as her Complaint

against Defendant, The MetroHealth System, states and avers the following:

                                JURISDICTION AND VENUE

1. This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331, 1343, and

   1367 for Tokmenko’s claims arising under 29 U.S.C. § 794 (Section 504 of the

   Rehabilitation Act of 1973 (“Section 504”)); 42 U.S.C § 12101(a)(7) (Americans with

   Disabilities Act (“ADA”)); 42 U.S.C. § 18116 (Section 1557 of the Patient Protection and

   Affordable Care Act (“ACA”)).

2. Venue is properly in this judicial district pursuant to 28 U.S.C. §§ 1391(b)(1) and (b)(2)

   because (a) the Defendant is located in this judicial district, and (b) a substantial part of the

   events or omissions giving rise to the Plaintiff’s claims occurred within this judicial district.
      Case: 1:18-cv-02579-CAB Doc #: 1 Filed: 11/08/18 2 of 14. PageID #: 2



                                           PARTIES

3. Plaintiff Alicia Tokmenko lives in North Ridgeville, Ohio, less than twenty miles from

   MetroHealth. Tokmenko is Deaf and uses American Sign Language (“ASL”) as her primary

   method of communication. Tokmenko is an “individual with a disability” within the meaning

   of all applicable statutes and regulations. Tokmenko has previously sought medical services

   at MetroHealth and would use the healthcare services of MetroHealth again if such services

   were made accessible to her.

4. At all times material, Defendant The MetroHealth System (“MetroHealth”) was and is a

   corporation and/or other legal entity duly organized and existing pursuant to the laws of the

   state of Ohio, and operated health care facilities located in Cuyahoga County, Ohio, and held

   itself out to the public, including Tokmenko, as a provider of medical care services.

5. MetroHealth owns and operates the MetroHealth Main Campus Medical Center located at

   2500 MetroHealth Drive, Cleveland, Ohio 44109.

6. MetroHealth is a recipient of federal financial assistance, including Medicare and/or

   Medicaid reimbursements, and MetroHealth is therefore subject to the requirements of

   Section 504 of the Rehabilitation Act, 29 U.S.C. § 794.

                                  FACTUAL ALLEGATIONS

7. Tokmenko incorporates by reference the allegations from the preceding paragraphs, as if

   fully re-alleged herein.

8. Tokmenko relies on ASL to effectively communicate with others, including when seeking

   medical care.

9. ASL is a complete, complex language that employs signs made with the hands and other

   movements, including facial expressions and postures of the body. It is a language distinct




                                                2
       Case: 1:18-cv-02579-CAB Doc #: 1 Filed: 11/08/18 3 of 14. PageID #: 3



   from English – it is not simply English in hand signals – and has its own vocabulary and

   rules for grammar and discourse structure.

10. Because of the difficulty many Deaf individuals experience reading and writing the English

   language, passing notes back and forth is not an effective means of communication under the

   ADA, Section 504, and the ACA.

11. Because Tokmenko is Deaf, passing of written notes or being provided written instructions

   are not effective means of communication.

12. When Tokmenko has sought medical treatment from MetroHealth and other providers

   throughout her lifetime, she has relied on on-site ASL interpreters in order to communicate

   with health professionals and make informed medical decisions.

13. On or about May 18, 2018, Tokmenko was involved in a motor vehicle accident and

   sustained a fractured neck.

14. Tokmenko was admitted to MetroHealth for treatment and immediately informed staff,

   nurses, and doctors at MetroHealth that she is Deaf and wished to communicate using ASL

   only.

15. In response, MetroHealth placed Tokmenko in a room that had a Video Remote Interpreting

   (“VRI”) machine, however, the process of using the VRI machine to communicate was

   fraught with difficulties and did not aid Tokmenko in experiencing effective communication

   with MetroHealth staff, nurses, and doctors.

16. During her 14 day stay at MetroHealth, staff and nurses made just three attempts to get the

   VRI machine to function properly.




                                                  3
       Case: 1:18-cv-02579-CAB Doc #: 1 Filed: 11/08/18 4 of 14. PageID #: 4



17. Each attempt, the VRI machine did not connect, and if it did connect, the machine froze,

   lagged, and did not provide any visual picture for there to be any effective communication

   between Tokmenko and MetroHealth and vice versa.

18. Under the ADA, Section 504, and the ACA, VRI equipment must be operated on a dedicated

   high-speed video connection to avoid instances of freezing, lagging, or blurry images.

19. Based on Tokmenko’s experience during her two week stay, MetroHealth violated the ADA,

   Section 504, and the ACA requirements that ensure reliable VRI equipment and that staff is

   properly trained on how to operate VRI equipment.

20. After the third failed attempt to communicate with Tokmenko via the VRI machine,

   MetroHealth resorted to (1) asking Tokmenko if she could read lips, and (2) deputizing

   Tokmenko’s 15-year-old daughter and parents as ASL interpreters.

21. In general, lip reading is a very difficult and unreliable form of communication. It is

   extremely challenging to lip-read English because only a small fraction of the sounds used in

   speaking are clearly visible on the mouth and many sounds appear identical on the lips.

22. In addition to the difficulties in lip reading, the ability to accurately lip-read is greatly

   affected by the speaker’s accent, facial bone structure, facial musculature, facial hair,

   lighting, distance from the lip reader, and other external factors.

23. Lip reading in not an effective means of communication under the ADA, Section 504, and

   the ACA.

24. MetroHealth’s attempt to deputize Tokmenko’s family as interpreters without her permission

   was unlawful.

25. The Department of Justice specifically cautions against the use of family members or friends

   as interpreters. 56 Fed. Reg. at 35553.




                                                 4
       Case: 1:18-cv-02579-CAB Doc #: 1 Filed: 11/08/18 5 of 14. PageID #: 5



26. The problems that arise with having a family member or friend interpreting in a medical

   setting are considerable.

27. Other than the obvious fact that the family member or friend is not a trained ASL interpreter,

   there may be necessary information that the family member fails to communicate, in a

   misguided effort to shield the deaf patient.

28. There may be questions the Deaf person will not ask in the presence of the family member or

   friend.

29. The family member or friend may be too emotionally upset by the medical situation to

   interpret correctly.

30. Tokmenko’s 15- year-old daughter and parents are not qualified ASL interpreters.

31. Tokmenko was unable to effectively communicate with the MetroHealth doctors and nurses

   throughout her two week stay as they examined and treated her serious injuries.

32. Because MetroHealth did nothing to foster effective communication, Tokmenko was unable

   to provide doctors and nurses with the full range of information needed to diagnose and treat

   her.

33. The ADA, Section 504, and the ACA require health care facilities to ensure effective

   communication with individuals who are Deaf and lay out specific working auxiliary aides

   that can be utilized.

34. None of the required working auxiliary aides, such as an on-site interpreter, were provided to

   Tokmenko.

35. Attempting to deputize Tokmenko’s friend as a qualified interpreter or reading lips are not

   means to ensure effective communication.




                                                  5
       Case: 1:18-cv-02579-CAB Doc #: 1 Filed: 11/08/18 6 of 14. PageID #: 6



36. Having to endure any examinations or treatment without effective communication is

   unacceptable and unlawful under the ADA, Section 504, and the ACA.

37. The discrimination against Tokmenko was intentional, with reckless disregard, and with

   deliberate indifference to her protected rights.

38. MetroHealth is in close proximity to Tokmenko’s home, and because of her continuing need

   for treatment for the complications related to her serious injuries, it is certain she will have to

   return in the near future.

39. Tokmenko wants to have effective communication through a qualified on-site ASL

   interpreter at MetroHealth during her future visits in order to ensure that she receives

   adequate care.

40. In order to receive Medicaid funding, MetroHealth is required to develop policies and

   procedure that ensure that persons who are Deaf will receive adequate and effective

   communication.

41. Each time MetroHealth recertifies for Medicaid funding, it promises that it will provide and

   adhere to such policies.

42. Upon information and belief, MetroHealth has not provided proper training on the treatment

   of patients who are hearing impaired.

43. While MetroHealth has access to qualified on-site ASL interpreters, upon information and

   belief, MetroHealth staff have not had proper training on when they must utilize a qualified

   on-site ASL interpreter, nor is the process streamlined to ensure interpreting services are

   easily obtained in a timely manner.




                                                 6
       Case: 1:18-cv-02579-CAB Doc #: 1 Filed: 11/08/18 7 of 14. PageID #: 7



44. MetroHealth does not inform hearing impaired persons of the services that are available for

   the deaf and hearing impaired, and did not inform Tokmenko of the availability of these

   services.

                               COUNT I
    SECTION 504 OF THE REHABILITATION ACT OF 1973, 29 U.S.C. § 701 et seq.

45. Tokmenko incorporates by reference the allegations from the preceding paragraphs, as if

   fully re-alleged herein.

46. Tokmenko is Deaf and her disability substantially limit one or more of her major life

   activities, including her ability to effectively communicate with others who are not fluent in

   ASL.

47. Tokmenko is therefore considered to be an individual with a disability under Section 504 of

   the Rehabilitation Act, as amended.

48. MetroHealth is a recipient of federal financial assistance by virtue of receipt of Medicare and

   Medicaid payments, as well as other financial assistance.

49. Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, requires that no qualified individual

   with a disability, on the basis of that disability, be excluded from participation in or be denied

   the benefit of the services, programs, activities, or to be otherwise discriminated against.

50. The doctors, nurses, and all other employees and staff of MetroHealth who interacted with

   Tokmenko had actual knowledge of her disability, yet, Tokmenko was consistently denied

   any form of effective communication.

51. Accordingly, MetroHealth discriminated against Tokmenko in the equal use of its facilities,

   and as a result, Tokmenko experienced mental anguish and humiliation in violation of her

   civil rights.




                                                 7
       Case: 1:18-cv-02579-CAB Doc #: 1 Filed: 11/08/18 8 of 14. PageID #: 8



52. MetroHealth failed to provide services to Tokmenko as it would have provided a similarly

   situated hearing patient.

53. MetroHealth’s policies, practices, and procedures, particularly the actions and omissions

   described above, violated Tokmenko’s rights under Section 504 of the Rehabilitation Act by

   discriminating on the basis of a disability.

54. MetroHealth has discriminated against Tokmenko by failing to provide auxiliary aids and

   services necessary to ensure effective communication with individuals who are Deaf or hard

   of hearing in violation of Section 504 of the Rehabilitation Act, 29 U.S.C. § 794.

55. At all times material, the employees, staff, and agents of MetroHealth would have been able

   to communicate effectively with Tokmenko if MetroHealth had provided qualified interpreter

   services.

56. MetroHealth staff knew that Tokmenko would be harmed by their failure to provide an

   interpreter.

57. As a result of MetroHealth’s actions, Tokmenko has been damaged and experienced

   emotional suffering, pain, and anguish.

58. MetroHealth actions were intentional, with reckless disregard, and with deliberate

   indifference to the rights and needs of Tokmenko.

                             COUNT II
TITLE III OF THE AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12181 et seq.

59. Tokmenko incorporates by reference the allegations from the preceding paragraphs, as if

   fully re-alleged herein.

60. Tokmenko’s hearing loss substantially limits her major life activities, including her ability to

   effectively communicate.




                                                  8
       Case: 1:18-cv-02579-CAB Doc #: 1 Filed: 11/08/18 9 of 14. PageID #: 9



61. Tokmenko is an individual with a disability under Title III of the Americans with Disabilities

   Act.

62. Tokmenko meets the essential eligibility requirements for MetroHealth’s services at all times

   material hereto.

63. Tokmenko will likely return to MetroHealth premises in the near future and will be harmed

   by MetroHealth’s discriminatory policies and procedures.

64. MetroHealth violated Title III of the Americans with Disabilities Act in numerous ways,

   including discriminatory actions which occurred when MetroHealth:

       a. Failed to maintain policies and procedures to ensure compliance with Title III of the

           Americans with Disabilities Act, specifically policies that provide equal access and

           effective communication to individuals with disabilities, 28 C.F.R. § 36.303(a)

           (2010);

       b. Failed to ensure that communications with Tokmenko was as effective as

           communications with non-disabled patients, 28 C.F.R. § 36.303(a) (2010);

       c. Failed to provide auxiliary aids and services, including a qualified interpreter, and to

           modify policies and procedures to prevent discrimination against Plaintiff, 28 C.F.R.

           § 36.303(a) (2010), 28 C.F.R. § 36.302(a) (2010);

       d. Excluded Tokmenko from services of the public entity and denied Tokmenko the

           benefit of these services due to her disabilities, 28 C.F.R. § 36.202(a) (2010).

65. MetroHealth had knowledge of its obligations under the Americans with Disabilities Act and

   was deliberately indifferent to the rights of Tokmenko.

66. MetroHealth knew that Tokmenko would be harmed by their failure to provide an interpreter.




                                                 9
     Case: 1:18-cv-02579-CAB Doc #: 1 Filed: 11/08/18 10 of 14. PageID #: 10



                              COUNT III
SECTION 1557 OF THE PATIENT PROTECTION AND AFFORDABLE CARE ACT, 42
                             U.S.C. § 18116

67. Tokmenko incorporates by reference the allegations from the preceding paragraphs, as if

   fully re-alleged herein.

68. At all times relevant to this action, Section 1557 of the Patient Protection and Affordable

   Care Act (“Section 1557”), was in full force and effect and applied to MetroHealth’s

   conduct.

69. At all times relevant to this action, Section 1557, 42 U.S.C. § 18116, incorporated the

   definition of disability in the Rehabilitation Act, 29 U.S.C. § 705(9).

70. At all times relevant to this action, Tokmenko had substantial limitations to the major life

   activity of hearing, seeing, and speaking, and was an individual with a disability within the

   meaning of the Rehabilitation Act, 29 U.S.C. § 705(9) and Section 1557, 42 U.S.C. § 18116.

71. At all times relevant to this action, Tokmenko’s primary language for communication was

   ASL and not English; and Tokmenko had limited ability to read, write, speak, or understand

   English, and was an individual with limited English proficiency within the meaning of

   Section 1557, 45 C.F.R. § 92.4.

72. At all times relevant to this action, MetroHealth received federal financial assistance,

   including Medicaid reimbursements, and was principally engaged in the business of

   providing health care. Therefore, MetroHealth are health programs or activities receiving

   federal financial assistance pursuant to 42 U.S.C. § 18116(a).

73. Pursuant to Section 1557, “an individual shall not, on the grounds prohibited...under section

   504 of the Rehabilitation Act of 1973 (29 U.S.C. § 794), be excluded from participation in,




                                                10
      Case: 1:18-cv-02579-CAB Doc #: 1 Filed: 11/08/18 11 of 14. PageID #: 11



   be denied the benefits of, or be subjected to discrimination under, any health program or

   activity, any part of which is receiving Federal financial assistance . . .” 42 USC § 18116.

74. MetroHealth has discriminated and continues to discriminate against Tokmenko solely on the

   basis of Tokmenko’s disabilities and her limited English proficiency denying her meaningful

   access to the services, programs, and benefits MetroHealth offer to other individuals by

   refusing to provide auxiliary aids and services necessary to ensure effective communication

   in violation of Section 1157, 42 U.S.C. § 18116.

75. MetroHealth discriminated against Tokmenko by failing to ensure effective communication

   through the providing of qualified sign language interpreters.

76. As set out above, absent injunctive relief there is a clear risk that MetroHealth’s actions will

   recur again with Tokmenko and other Deaf patients and family members.

77. Tokmenko is therefore entitled to seek and recover compensatory damages for the injuries

   and loss she sustained as a result of MetroHealth’s intentionally discriminatory conduct as

   alleged, pursuant to 42 U.S.C. § 18116(a).

78. Tokmenko is further entitled to an award of attorney’s fees, costs, and disbursements

   pursuant to 42 U.S.C. § 18116(a) and/or common law.

   WHEREFORE, Tokmenko respectfully prays that this Court grant the following relief

against MetroHealth, including entering a declaratory judgment, pursuant to Rule 57 of the

Federal Rules of Civil Procedure, stating that MetroHealth’s practices, policies, and procedures

have subjected Tokmenko to discrimination in violation of Section 504 of the Rehabilitation Act

and Title III of the Americans with Disabilities Act, and permanently enjoin MetroHealth from

any practice, policy, and/or procedure which will deny Tokmenko equal access to and benefit




                                                11
     Case: 1:18-cv-02579-CAB Doc #: 1 Filed: 11/08/18 12 of 14. PageID #: 12



from the MetroHealth’s services, or which deny Tokmenko effective communication with the

MetroHealth. This includes entering a permanent injunction ordering the MetroHealth:

       a. To immediately begin providing Tokmenko with interpreters to ensure she receives

          adequate healthcare for any other medical issues;

       b. To cease discrimination against Tokmenko and all other Deaf or hard of hearing

          patients;

       c. To promulgate and comply with policies and procedures to ensure that the

          MetroHealth and their staff do not discriminate against individuals who are Deaf or

          hard of hearing;

       d. To promulgate and comply with procedures to ensure that the MetroHealth will

          provide and pay for interpreter services when needed by individuals who are Deaf or

          hard of hearing in all services offered by the MetroHealth;

       e. To promulgate and comply with procedures to ensure that the MetroHealth will notify

          individuals who are Deaf or hard of hearing of their right to effective communication.

          This notification will include posting explicit and clearly worded notices that state

          that the MetroHealth will provide ASL interpreters and/or other communication

          services that ensure effective communication with Deaf or hard of hearing persons;

       f. Award compensatory damages to Tokmenko;

       g. Award reasonable costs and attorneys’ fees; and




                                              12
Case: 1:18-cv-02579-CAB Doc #: 1 Filed: 11/08/18 13 of 14. PageID #: 13



 h. Award any and all other relief that may be necessary and appropriate.


                                               Respectfully Submitted,


                                               /s/ Sean H. Sobel
                                               Sean H. Sobel (0086905)
                                               Sobel, Wade & Mapley, LLC
                                               2460 Fairmount Boulevard, Ste 314
                                               Cleveland, Ohio 44106
                                               T: (216) 223-7213
                                               F: (216) 223-7213
                                               sobel@swmlawfirm.com

                                               /s/ Andrew November
                                               Andrew November (0085018)
                                               Liner Legal, LLC
                                               4269 Pearl Road, Ste 104
                                               Cleveland, Ohio 44107
                                               T: (216) 282-1773
                                               F: (216) 920-999
                                               anovember@linerlegal.com


                                               Counsel for Plaintiff Alicia Tokmenko




                                        13
     Case: 1:18-cv-02579-CAB Doc #: 1 Filed: 11/08/18 14 of 14. PageID #: 14



                                   JURY DEMAND

       Plaintiff Alicia Tokmenko demands a trial by jury by the maximum number of jurors

permitted.



                                                   /s/ Sean H. Sobel
                                                   Sean H. Sobel (0086905)

                                                   Counsel for Plaintiff Alicia Tokmenko




                                           14
